DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/30/2020.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahparnia et al. (Pub. U.S. Patent No. 2018/0364841).

a memory array comprising a plurality of memory cells (Figure 15, 1503); 
a controller  (Figure 15, 1505) coupled with the memory array;
a first receiver  (Figure 2, 260) coupled with the controller and comprising an inverting input terminal ([0029], Figure 3, 362, negative input terminal);
a second receiver coupled with the controller and comprising an input terminal ([0029], Figure 3, 362, input positive terminal);
a capacitor or inductor (Figure 3, 320) coupled with the inverting input terminal of the first receiver and the input terminal of the second receiver (Figure 3, VSC, [0029], self capacitance); and
a resistor (Figure 3, ROFF) coupled with the inverting input terminal and a reference voltage circuit (Figure 3, VOFF,[0030]).

Allowable Subject Matter
Claims 1-16 are allowed.
	Claims 1-16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a capacitor or inductor coupled with the first inverting input and the second input and configured to block a frequency subset of the second data signal that is lower than a threshold frequency.
Claims 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-24 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a switching component coupled with the resistor and the second resistor and positioned along a conductive path comprising the inverting input terminal and the second resistor and  a second inverting input terminal of the second receiver; and a second input terminal of the first receiver, wherein the capacitor or inductor is isolated from the second inverting input terminal and the second input terminal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THONG Q LE/Primary Examiner, Art Unit 2827